Citation Nr: 0006228	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  95-12 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an effective date earlier than December 
20, 1991, for service connection for arthritis of the 
lumbosacral spine, currently evaluated as 40 percent 
disabling; to include the issue of clear and unmistakable 
error in a July 28, 1947, rating decision.

2.  Entitlement to service connection for residuals of a cold 
weather injury.

3.  Entitlement to service connection for a right inguinal 
hernia.

4.  Entitlement to service connection for a cardiovascular 
disability due to beriberi.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had confirmed active service from March 1943 to 
December 1946 and from January 1951 to June 1952.  He was 
held as a prisoner of war (POW) from February 1945 to 
September 1945.  This appeal arises from a July 1992 rating 
decision of the Manchester, New Hampshire, Regional Office 
(RO).  In this decision, the RO denied service connection for 
residuals of cold weather exposure, a right inguinal hernia, 
a cardiac disorder resulting from beriberi, and bilateral 
hearing loss.  These determinations were appealed by the 
veteran.  Service connection was also denied for other 
disabilities in the July 1992 rating decision and were also 
initially appealed by the veteran, but he withdrew these 
issues from appellate consideration at various times.  

This appeal also arises from a July 1993 rating decision that 
awarded service connection for arthritis of the lumbosacral 
spine and assigned a 40 percent evaluation.  This award was 
made effective from December 20, 1991.  The July 1993 rating 
also, in pertinent part, established service connection for 
arthritis of the cervical spine, evaluated as 30 percent 
disabling and arthritis of the dorsal spine, evaluated as 10 
percent disabling.  These evaluations were also effective 
from December 20, 1991.  The veteran had previously been 
service connected for arthritis of multiple joints, evaluated 
as 20 percent disabling from December 20, 1991.  The veteran 
appealed the effective date of the award of a 40 percent 
evaluation for arthritis of the lumbosacral spine.

A rating in January 1995, in pertinent part, denied service 
connection for skin cancer.

This case was remanded by the Board of Veterans' Appeals 
(Board) in May 1997.  The RO was requested to obtain the 
veteran's service medical records and to adjudicate his claim 
of clear and unmistakable error (CUE) in a July 28, 1947, 
rating decision in connection with the veteran's claim for an 
earlier effective date.

In a written communication of October 1998, the veteran 
withdrew his claims for service connection for bilateral 
hearing loss and skin cancer.  It was also indicated that he 
no longer wished to have a hearing before a VA hearing 
officer.  The case has now returned for appellate 
consideration.

In December 1993, the veteran's representative filed a claim 
for service connection for a compression fracture of the L5 
vertebra.  It is the undersigned's determination that this 
issue is not properly before the Board at this time and that 
it is not inextricably intertwined with the issues on appeal.  
Therefore, this issue is referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  The veteran was a Japanese POW who experienced physical 
abuse, cold weather exposure, and malnutrition while in 
captivity.

2.  The rating decision of July 28, 1947, did not adjudicate 
the issue of service connection for arthritis of the 
lumbosacral spine, which had not been claimed, and, 
therefore, was not a final decision on this issue.

3.  There was no objective medical evidence of degenerative 
arthritis in the lumbosacral spine until after December 20, 
1991.

4.  The veteran has a current diagnosis of cold sensitivity 
of the toes based on a history of exposure to cold weather in 
World War II.

5.  The veteran has not submitted evidence to show a 
plausible claim for service connection for a right inguinal 
hernia. 

6.  The medical evidence indicates that the veteran does not 
currently suffer with a cardiac disorder.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to an effective date earlier 
than December 20, 1991, for service connection for arthritis 
of the lumbosacral spine, including on the basis of clear and 
unmistakable error in a July 28, 1947, rating decision.  
38 C.F.R. § 3.400 (1999).

2.  The veteran's current cold sensitivity of the toes is the 
result of his in-service cold weather exposure.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

3.  The veteran has not submitted a well-grounded claim for 
service connection for a right inguinal hernia.  38 U.S.C.A. 
§ 5107 (West 1991).

4.  The veteran did not incur any cardiovascular disorder as 
a result of beriberi or his military service.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran was transferred from the Canadian Armed Forces to 
United States (U.S.) military service in May 1942.  He was 
given a comprehensive physical examination at that time.  His 
medical history included a fractured right femur during 
childhood.  On examination, his skin was clear and his weight 
was 167 pounds.  His bones, joints, muscles, and feet were 
normal.  The veteran's heart was normal and his arteries were 
soft and compressible.  He had no hernia and his chest X-ray 
was negative.  The veteran was found to be physically 
qualified for military service.  He was given additional 
physical examinations for flying status in June 1942, July 
1942, January 1943, March 1943, March 1944, June 1944, and 
October 1944.  All of these examination reports noted 
findings essentially the same as the May 1942 examination.

Prior to the veteran's capture in February 1945, he was 
treated for heat exhaustion in July 1942, a sprained left 
ankle in February 1943, and infectious mononucleosis in May 
1944.  The service medical records indicate that the veteran 
sustained a full recovery from each of these disorders.

After his return from captivity, the veteran was given a 
comprehensive physical examination in early October 1945.  He 
claimed that at the time of his capture he weighed 165 pounds 
and at the time of his release he weighed 152 pounds.  On 
examination, his weight was 173 pounds.  The veteran reported 
no wounds, but did note two episodes of dysentery.  
Examination of the veteran revealed no abnormalities with the 
veteran's skin or neuromuscular systems.  He had no edema and 
his heart had a regular rhythm, normal size, and was without 
murmurs.

In November 1945, the veteran was hospitalized in the 
continental U. S. for observation.  He was provided with a 
comprehensive physical examination in which he denied any 
complaints.  His medical history was positive for 
avitaminosis while a POW that had been treated while in route 
to the U. S.  It was determined that this disorder was now 
cured.  On examination, his vascular system, bones, joints, 
and muscular system were all negative.  The veteran had no 
hernia and his heart was a normal size with a normal sound.  
A chest X-ray indicated a normal heart.  The examiner opined 
that "[t]his man has been thoroughly checked and is fit for 
duty."  In December 1945, the veteran was released from the 
hospital with no disease found during his observation.

The veteran was given a comprehensive physical examination 
for flight status in March 1946.  The veteran's weight was 
170 pounds.  His skin, bones, joints, muscles, feet, heart, 
and arteries were all normal.  The veteran had no hernia and 
his chest X-ray was negative.  It was determined by the 
examiner that the veteran was fit for flight duty.  Another 
flight duty physical examination was conducted in April 1946.  
This examination reported essentially the same findings as 
the March 1946 examination, except the veteran weighed 160 
pounds and his right leg was found to be one centimeter (cm.) 
shorter than his left.  The examiner opined that this anomaly 
was non-symptomatic and non-disqualifying.  It was determined 
that the veteran was qualified for flying duty.  

A comprehensive physical examination was afforded the veteran 
in November 1946.  He noted a medical history that included 
diarrhea and beriberi while a POW.  The veteran complained of 
bouts of fever since his return from captivity.  He denied 
any history of malaria.  On examination, his weight was 160 
pounds.  There was no abnormality found with the veteran's 
heart, arteries, or pulse.  His skin, bones, joints, muscles, 
and feet were normal.  It was reported that the veteran did 
not have a hernia and his chest X-ray was negative.  

In December 1946, the veteran filed a claim for U. S. 
Department of Veterans Affairs (VA) disability compensation.  
The claims form submitted by the veteran asked him to 
identify the nature of the disease or injury on which his 
claim was made.  He reported a throat infection in June 1944; 
recurrent fevers; and maltreatment as a Japanese POW to 
include beatings, exposure, starvation, avitaminosis, 
beriberi, and dysentery.  He reported no treatment for a low 
back disability, inguinal hernia, or heart disease.  

A VA comprehensive physical examination was given to the 
veteran in July 1947.  He made no complaints regarding his 
abdomen, cardiovascular system, or feet.  The veteran did 
complain of generally not feeling well.  He reported that 
while a POW he was severely beaten.  This included a kick to 
his back that he claimed "just about paralyzed" him for 
four days.  He acknowledged that his back did not bother him 
at the time, but worried that he might have injured his spine 
as a POW.  His weight was 174 pounds.  On examination, the 
veteran's cardiovascular system was found to be normal, 
however, his chest X-ray was reported to suggest the 
possibility of a congenital cardiac lesion.  His neurological 
system was noted to be normal except for a fine tremor in the 
hands.  The examiner specifically noted that a hernia was not 
found.  The veteran's skin was clear.  An X-ray of the 
lumbosacral spine found the vertebral bodies well aligned and 
essentially normal in appearance.  However, it was further 
reported that "[t]here is slight anatomical variation with 
the articular facets between L5 and the sacrum in the 
transverse.  Above this level they are in the sagittal."  
The examiner concluded that no physical disease or residuals 
of malnutrition were found.  On psychiatric examination of 
the veteran, he reported that while a POW he received a kick 
in the back from one of his captors which nearly paralyzed 
him for about four days.  He indicated that at the present 
time his back didn't bother him, but that he worried that it 
might have injured his spine.

By rating decision of July 1947, the veteran was granted 
service connection for a psychiatric disability and 
hemorrhoids.  However, the RO denied service connection for 
beriberi as this disorder was not found on his most recent 
examination.  The veteran was notified of this decision in a 
letter issued in August 1947.  In a report of contact of May 
1948, the veteran informed the RO that he wished to waive his 
VA compensation for "personal reasons."

The veteran was given a service department physical 
examination for flight qualification in August 1948.  He 
noted a medical history that included avitaminosis and 
dysentery while a POW.  The veteran denied any subsequent 
illnesses or injuries.  On examination, his weight was 165 
pounds.  His skin, bones, joints, muscles, feet, heart, and 
arteries were normal.  The veteran had no hernia and a chest 
x-ray revealed his heart and great vessels to be within 
normal limits.  The only abnormality noted by the examiner 
was exophoria at six meters.  However, the veteran was found 
to be fit for flight status with a waiver.  

A service department comprehensive physical examination was 
given to the veteran in October 1949.  His weight was 172 
pounds.  No significant abnormalities were noted concerning 
the veteran's skin, heart, arteries, veins, spine, or feet.  
The examiner found no hernia.  No abnormality concerning 
exophoria was found on this examination.  The examiner opined 
that there were no defects found with the veteran and he was 
determined to be qualified for flight duty.  

Another comprehensive service department physical examination 
was afforded the veteran in February 1952.  On examination, 
his heart, vascular system, abdomen, viscera, feet, spine, 
musculoskeletal system, and skin were all found to be normal.  
The veteran's weight was 181 pounds and his chest X-ray was 
negative.  No defects were found with the veteran and he was 
determined to be qualified for flight status.  

A medical history was taken from the veteran in June 1952 in 
preparation for his separation from active service.  He 
claimed that he had been having ear, nose, and throat 
trouble.  The veteran denied any problems with pain or 
pressure in his chest, palpitation or pounding in his heart, 
gain or loss of weight, arthritis, rheumatism, bone or joint 
deformity, lameness, or his feet.  On examination, his heart, 
vascular system, abdomen, viscera, feet, spine, 
musculoskeletal system, and skin were normal.  His chest X-
ray was negative and he weighed 185 pounds.

The veteran was provided with a comprehensive physical 
examination by the U. S. Air Force Reserve in May 1958.  A 
medical history was taken from the veteran in which he did 
not report any problems with his low back, feet, skin, 
cardiovascular system, or a hernia.  On examination, his 
heart, vascular system, abdomen, viscera, spine, 
musculoskeletal system, and skin were normal.  The veteran's 
chest X-ray was negative and he weighed 174 pounds.  

In May 1976, the RO requested the veteran's VA outpatient 
treatment records.  A medical record dated in January 1976 
was received that noted the veteran's complaints of swelling, 
discomfort, and a "squishiness" in his right groin.  He 
claimed that these symptoms had bothered him for the past ten 
months.  The diagnosis was right inguinal hernia.

On December 20, 1991, the veteran filed claims for service 
connection for multiple disabilities.  These disabilities 
included a lumbosacral disability.  It was argued that the 
veteran's noted history on his VA examination of July 1947 of 
being kicked in the back was an informal claim for service 
connection for a low back disability.  It was insisted that 
the lumbosacral X-ray findings of July 1947 noted a lumbar 
spine deformity.  The veteran's representative asserted that 
the RO's failure to award service connection for such a 
disability in its July 1947 rating decision was CUE.  It was 
also claimed that the veteran had acquired a right abdomen 
hernia either during his bailout of his airplane in February 
1945 or while he was a POW as a result of his severe 
beatings.  

The veteran submitted another claim in January 1992 for 
service connection for "extreme sensitivity to cold 
weather" as a result of the veteran's exposure to cold 
weather while a POW.  He claimed that after being taken as a 
prisoner, he was exposed to freezing weather without warm 
clothing.  In March 1992, the veteran asserted that he shook 
all over when he was in cold weather and not bundled up 
properly.  He also reported poor circulation in his legs 
below his knees that left them cold.  The veteran asserted 
that he had suffered with persistent back pain since 1947.  
He alleged that he had contracted "Japanese River Fever" 
while a POW and ran a fever of 105 degrees.  His current 
problems included extreme sensitivity to cold weather 
involving his hands, arms, feet, legs, and spine.  The 
veteran filed a separate statement of March 1992 in which he 
described the conditions as a POW.  These included living in 
an unsanitary cell during cold weather and enduring physical 
mistreatment by his captors.  The representative asserted in 
a separate statement received at the same time that the 
veteran's toenails were grossly deformed.  It was alleged 
that this deformity was the result of the veteran's cold 
weather injury in World War II.

The veteran was afforded a comprehensive VA physical 
examination in March 1992.  He reported a history as a POW of 
being manacled for up to 48 hours by his hands and feet.  The 
veteran claimed that he had been left in his cell without 
shoes or a jacket.  He complained of multiple joint pain to 
include lumbar pain.  It was reported that the veteran's only 
adult illness was a right inguinal hernia repair.  On 
examination, the chest was clear to palpation and 
auscultation.  The veteran had an occasional premature atrial 
contraction but no murmurs, rubs, or gallops.  His 
extremities had no clubbing, cyanosis, or edema.  His 
peripheral pulses were 2+ and there was normal hair 
distribution.  There was onychomycosis or fungal pitting and 
scaling of the nail beds on all ten toes.  Some tenderness 
was found in the lower right quadrant of the abdomen at the 
site of the hernia scar.  An electrocardiogram (EKG) noted a 
normal sinus rhythm and normal results.  A radiological study 
of the lumbar spine found right lumbar scoliosis, 
degenerative changes at the L3-L4, L4-L5, and L5-S1 levels, a 
compression deformity at the L5 vertebra, grade one 
retrolithesis of the L5 vertebra on the L4 vertebra, and a 
suggestion of spinal stenosis at the L5-S1 level.  The 
impression was extensive degenerative changes of the lumbar 
spine and right lumbar scoliosis.  A chest X-ray noted an 
enlarged cardiac silhouette in a configuration consistent 
with left ventricular enlargement.  There was a tortuous 
aorta, but no evidence of congestive heart failure.  The 
impression was left ventricular enlargement.  The diagnoses 
included extensive osteoarthritis of the lumbar spine that 
the examiner opined was etiologically linked to the veteran's 
military experiences.  

By rating decision of July 1992, the RO denied the veteran's 
claims for service connection for traumatic arthritis of the 
low back, heart disease resulting from beriberi, residuals of 
frostbite, and right inguinal hernia.  It was determined that 
these disorders had not been found on the latest VA 
examination.  The veteran was notified of this decision by 
letter of August 1992.

A letter from a VA physician was received in August 1992.  
This physician reported that he had recently reviewed the 
veteran's latest VA examination and agreed with that 
examiner's opinion that the veteran's osteoarthritis was 
related to his physical abuse as a POW.  In a rating decision 
of late August 1992, the RO granted service connection for 
multiple joint arthritis based on the VA physician's 
opinions.  This disability was evaluated under the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code (Code) 5003 as 20 percent disabling.  The 
award was made effective from December 20, 1991.  The veteran 
was notified of this award in a letter dated in September 
1992.  

The veteran filed notices of disagreement in February 1993 
with the denial of service connection for a low back 
disability, inguinal hernia, beriberi heart disease, and 
residuals of frostbite to include deformed toenails.  A POW 
medical history was completed by the veteran in January 1993.  
He reported that he had undergone severe physical abuse and 
freezing winter conditions while a POW.  While a POW, the 
veteran claimed he had suffered with diseases that included 
dysentery, worms, vitamin deficiency, beriberi, and 
"Japanese River Fever."  His symptoms during captivity 
included rapid heart beats; bleeding gums; numbness, 
tingling, and pain in his feet; cavities; sore tongue; 
excessive thirst; swollen glands; skin rashes; dry scaly 
skin; numbness and weakness in extremities; nausea; vomiting; 
diarrhea; chills; aches and pains in muscles and joints; 
fever; frequent urination; swelling in his wrists, knees, 
legs, feet, and muscles; burned throat; and emotional 
problems.  

In May 1993, the veteran was given a VA general medical 
examination.  The examiner reported that a review of the 
service medical records indicates that the veteran had 
beriberi while in captivity.  On examination, the veteran's 
chest was clear.  There were occasional premature atrial 
contractions, but no murmurs.  There was some tenderness over 
the right lower quadrant of the abdomen at the site of the 
hernia scar.  The veteran's extremities had no clubbing, 
cyanosis, or edema.  Pulses in all extremities were 2+ and 
there was some decrease in fine touch over the dorsum of the 
left hand.  There was onychomycosis of all digits of the 
feet.  The diagnoses included post-traumatic osteoarthritis 
of the lumbar spine with suggested spinal stenosis at the L5-
S1 level and an old L5 compression fracture, a history of 
beriberi, moderate to severe onychomycosis, some 
symptomatology of the toes during cool or cold weather, and 
status post inguinal hernia repair.  

A VA podiatry examination was also provided to the veteran in 
May 1993.  The veteran reported that since his three month 
exposure to cold weather and unsanitary conditions as a POW, 
he had suffered with incurvated dystrophic nails and 
discomfort in his right lower extremity secondary to sleeping 
position.  He also complained of rest pain in both legs on a 
weekly basis.  On examination, deep pulses were one out of 
four with increased plantar rubor.  Capillary refilling was 
immediate in all ten digits and no digital hair was noted.  
While there were no ulcers, there was mild digital 
maceration.  All ten of the toenails were grossly thickened, 
incurvated, and dystrophic with discomfort on palpation of 
the hallux nail borders.  There were also scaling patchy 
areas on the medial first metatarsal head of the left foot 
and in the plantar regions.  The veteran had good muscle 
function in all groups.  It was noted by the examiner that 
the veteran had discomfort secondary to his nails and shoe 
gear.  There were also reported to be secondary skin and 
vascular changes with increased rubor and decreased skin 
turgor.  The diagnoses were peripheral vascular disease and 
onychomycosis.  

In May 1993, the veteran was given a VA cardiovascular 
examination.  The veteran claimed that he had been told that 
he had beriberi upon his return to the U. S. after his 
captivity as a POW, but no overt cardiac disease was 
identified at that time.  The veteran complained that in 
recent years he had experienced a dull constant chest pain 
that would last from hours to days.  He indicated that this 
pain was not associated with exercise or shortness of breath.  
The veteran also complained of poor circulation in the lower 
extremities with persistently cold feet during cold weather, 
but did not complain of intermittent claudication.  The 
cardiac examination revealed an S4 murmur, but no S3 or other 
murmurs.  There was no hepatomegaly in the abdomen.  The 
extremities showed decreased hair and pale skin below the 
knees, but dorsalis pulses were palpable.  An EKG was 
reported to be normal and an echocardiogram determined that 
the veteran's left ventricle had a normal size and function.  
The examiner's assessment was that the veteran did not appear 
to have any overt evidence of cardiac disease, but he may 
have some vascular disease of the lower extremities.

Another VA orthopedic examination was given to the veteran in 
May 1993.  He again complained of being kicked in the back 
while a POW.  The veteran alleged that he had experienced 
stiffness in his low back since 1946.  The impressions 
included degenerative arthritis of the lumbosacral spine with 
old fracture of the fifth lumbar vertebra and retrolithesis 
between the L4 and L5 vertebrae.

In a rating decision of July 1993, the RO granted service 
connection for arthritis of the lumbosacral spine.  This 
disability was rated as 40 percent disabling under Code 5292 
and the award was made effective from December 20, 1991.  
However, service connection for beriberi heart disease, 
hernia, and residuals of frostbite were denied.  It was 
determined that the veteran did not have a current diagnosis 
of residuals of frostbite or heart disease resulting from 
beriberi.  The RO also found that the veteran's right 
inguinal hernia was not related to his military service.  The 
veteran was notified of these decisions in a letter dated in 
September 1993.

The veteran's VA outpatient treatment records included an 
outpatient record of November 1992 that diagnosed 
diverticulitis.  In April 1993, an outpatient record noted 
the veteran's complaints of chronic, intermittent right lower 
quadrant "burning" pain of several years' duration.  He 
claimed that this pain increased with lifting and subsided 
with bowel movement.  The impression was to rule out colitis.  
An abdomen X-ray of May 1993 note the radiologist's 
impression of questionable sentinel loop of the small bowel 
in the lower abdomen midline and scoliosis and degenerative 
changes in the lumbar spine.  A lower extremity arterial flow 
study of May 1993 reported normal findings.  However, a May 
1993 arterial photoplethysmography (PPG) study noted findings 
consistent with Raynaud's phenomenon.

The veteran's representative presented written contentions in 
December 1993.  It was argued the effective date of the 
veteran's evaluation for his lumbosacral disability should be 
his date of separation from the military on December 6, 1946.  
The representative contended that the RO had committed CUE in 
its July 1947 rating decision by not awarding service 
connection for this disorder.  It was argued that the veteran 
had raised this issue in his many statements of physical 
beatings, his rumination that he might have a spinal 
disability, and findings on lumbar spine X-ray of July 1947 
of anomalies of the spine.  The representative alleged that 
this anatomical variation on the July 1947 lumbar spine X-ray 
was in fact the same compression fracture at the L5 vertebra 
noted on X-rays in the 1990's.  It was requested that an 
independent medical opinion be obtained in order to verify 
this contention.  The representative concluded that the 
veteran's claim for service connection for a low back 
disability had remained open since his separation from the 
military in 1946.  The representative argued that the RO's 
decision that the veteran's service medical records did not 
document a right inguinal hernia was a medical judgment and 
not a finding of fact.  It was contended that the hernia was 
the result of the veteran's parachute jump from his fighter 
aircraft or the result of beatings as a POW.  Regarding the 
veteran's claim for service connection for beriberi heart 
disease, it was contended that the findings made regarding 
Raynaud's phenomena were in fact symptoms of this heart 
disease.  Finally, it was argued that the record contains 
evidence of current residuals of frostbite to include toenail 
deformities and sensitivity to cold weather.  

By rating decision of January 1995, the RO again denied the 
veteran's claims on appeal.  The veteran was issued a 
supplemental statement of the case in November 1996 notifying 
him of the RO's denial of his claims.  In December 1996, the 
veteran submitted a U. S. Army order awarding him the Purple 
Heart Medal for wounds that resulted from a beating by his 
Japanese captors.

A statement was received from the veteran in December 1996.  
He claimed that prior to being captured, the military had 
instructed its pilots to test for symptoms of beriberi.  They 
were told to press on any swollen flesh, and if it remained 
white for an extended period of time, it would reveal that 
they were suffering with beriberi.  While in captivity, the 
veteran asserted that he had suffered with swollen ankles.  
After applying the above test, his ankles would remain white.  
He alleged that he had conducted this test with a fellow 
inmate who later was service-connected and died from ischemic 
heart disease.  The veteran argued that on his trip from the 
Japanese POW camp to the continental U.S. at the end of World 
War II, the military provided the former POWs with ample food 
in order to fatten them up prior to their physical 
examinations.  He claimed that because of this his beriberi 
symptoms subsided prior to his examination by military 
physicians.  The veteran also asserted that his military 
examination was based on the idea of an "assembly line" and 
was not conducted in a thorough manner.  He also contented 
that the VA had not provided the appropriate assistance in 
developing his claims or rendering medical treatment.  

In written contentions submitted in January 1997, the 
veteran's representative again argued that the effective date 
of the veteran's award of service connection for his 
lumbosacral disability should be the date of his separation 
from the military.  The representative made three arguments.  
First, that there was CUE in the RO's rating decision of July 
28, 1947, that failed to adjudicate a claim for service 
connection for a low back disability.  It was argued that the 
RO was under an obligation at that time to adjudicate such a 
claim based on the factual situation that the veteran had 
undergone beatings while in captivity and was mandated by the 
provisions of 38 U.S.C.A. § 1154(b) (formerly 38 U.S.C. 
§ 354(b)).  Second, that the veteran's statements on his July 
1947 examination amounted to a claim for service connection 
for a low back disability and this claim has remained open 
since that time.  Third, that the veteran has submitted new 
and material evidence under the provisions of 38 C.F.R. 
§ 3.156 that would warrant an earlier effective date.

The representative contented that the veteran's wartime 
physical abuse resulted in the veteran's inguinal hernia and 
that wartime cold weather exposure resulted in his current 
extremity tremors, cold sensitivity, and toenail deformities.  
It was also argued that the medical evidence of an enlarged 
left ventricle and peripheral vascular disease were the 
result of the veteran's beriberi while in captivity.

In May 1997, the Board remanded this case to the RO for 
further development.  The RO was requested to verify and 
obtain service medical records from the veteran's post-World 
War II military duty.  It was also instructed to adjudicate 
the veteran's claim of CUE in its previous rating decision of 
July 1947.  The RO obtained the additional service medical 
records in June 1997.

The RO sent a letter to the veteran in July 1997 asking him 
to clarify his claim of CUE in the July 28, 1947, rating 
decision.  The veteran's representative responded in July 
1997.  The representative noted that an earlier effective 
date for the award of service connection for the veteran's 
lumbar spine disability could be granted under three 
different theories.  The first was that the veteran filed an 
original claim for service connection prior to the July 28, 
1947, rating decision based on his assertion of receiving 
beatings while a POW.  It was contended that this claim has 
remained open since that time.  The second theory is that an 
earlier effective date can be awarded under the provisions of 
38 C.F.R. § 3.156(c) as the veteran has presented new service 
records that were not previously considered or available and 
would entitle the veteran to a retroactive date of service 
connection.  This new evidence was noted to include 
additional service medical records, the orders awarding the 
Purple Heart Medal, and the March 1992 lumbar spine X-ray 
report.  The third theory was that the RO failed to apply the 
provisions of 38 U.S.C.A. § 1154(b) in its July 1947 rating 
action which would have entitled the veteran's to service 
connection for a lumbar spine disability at that time.  
Finally, the representative reported that the veteran had 
claimed that his low back had bothered him ever since his 
period of captivity and that he had received post-service 
chiropractic treatment for these complaints.  However, it was 
noted that these private chiropractors were now deceased and 
the veteran's treatment records were unavailable.

By rating decision of May 1998, the RO denied an earlier 
effective date for the veteran's low back disability.  It was 
noted by the RO that the X-ray findings of July 1947 noted a 
congenital anatomic anomaly in the veteran's back, not a 
recognizable disability.  All of the medical records at that 
time failed to diagnose a low back disorder.  Therefore, the 
RO found that no error had been made in the July 1947 rating 
decision.  The veteran's claim for service connection for 
residuals of frostbite was denied on the basis that the 
service and post-service medical records failed to diagnose a 
disability related to the veteran's military cold weather 
exposure.  Service connection for an inguinal hernia was 
denied on the grounds that the veteran's service medical 
records failed to diagnose such a disorder.  Finally, the 
veteran's claim for a heart disorder resulting from beriberi 
was denied on the basis that the veteran did not have a 
current cardiac condition.  

In a written statement received in October 1998, the 
veteran's representative noted that it was the veteran's 
assertion that his low back had bothered him with pain since 
the time of his captivity in World War II.  He further 
maintained that he had not complained of this fact on his 
service medical records in order that he could remain on 
flight status with the U. S. military.  It was also argued by 
the representative that the VA has not presented clear and 
convincing evidence that would afford the denial of the 
veteran's claims for service connection under the provisions 
of 38 U.S.C.A. § 1154(b).


II.  Entitlement to an Earlier Effective Date for the Award 
of Service Connection for Arthritis of the Lumbosacral Spine.

a.  Applicable Criteria.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1999).

A final decision of the RO is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302(a) (1999).  In order to reopen 
a final decision, the claimant must present or secure new and 
material evidence with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  38 C.F.R. § 3.156(c) (1999).

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(1999).  Clear and unmistakable error is defined as an 
administrative failure to apply the correct regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
propounded a three-pronged test to determine whether clear 
and unmistakable error was present in a prior determination:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator, that is more than a simple 
disagreement as to how the facts were weighed or evaluated, 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 (1999).  
Post-traumatic osteoarthritis will be recognized as service 
connected in a former POW, although not otherwise established 
as incurred in service, if manifested to a degree of 10 
percent or more at anytime after his or her separation from 
active service.  38 C.F.R. §§ 3.307(a)(3), 3.309(c) (1999).




Duty to Assist.

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim for an effective date 
earlier than December 20, 1991, for service connection for 
arthritis of the lumbosacral spine within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, the veteran's claim 
is plausible.  The Board is also satisfied that all relevant 
evidence has been properly developed, and that no further 
assistance is required to comply with the VA's duty to assist 
as mandated by 38 U.S.C.A. § 5107(a).  Regarding the VA's 
duty to assist, the veteran's representative informed the RO 
in contentions presented in July 1997 that the veteran had 
received treatment of his low back disability from a private 
chiropractor(s) during the late 1940's and 1950's.  However, 
it was further noted that these chiropractors are now 
deceased and the veteran's treatment records are no longer 
available.  The VA has no duty to assist in the development 
of evidence that is acknowledged to be unavailable.  In 
December 1993, the veteran's representative requested that 
the Board obtain a independent medical opinion on whether the 
anatomical anomaly noted in the veteran's spine on X-ray of 
July 1947 was related to the L5 compression fracture noted on 
lumbar X-rays in the 1990's.  It is the undersigned's 
determination that such an opinion is not appropriate at the 
present time as the L5 compression fracture is not currently 
service connected and the issue for such disability is not 
properly before the Board at the present time.


CUE in the July 28, 1947, rating decision.

The veteran has argued that CUE exists in the July 1947 
rating decision on the grounds that the veteran had filed the 
equivalent of an informal claim for service connection for a 
low back disability at his July 1947 VA examination.  No 
decision was rendered on a claim for service connection for a 
low back disability in the July 1947 rating.  At the 
neuropsychiatric examination, the veteran gave a history of 
having been kicked in the back while a POW with resulting 
near paralysis for about four days.  He also indicated that 
his back did not bother him at the time of the examination.  
As he indicated he experienced no current disability of his 
back, the Board does not consider his statements to represent 
a request for service connection for a disability of the 
back.  Therefore, the July 1947 rating did not amount to a 
final decision on this issue.  Thus, the provisions regarding 
CUE are not applicable to this decision.  

In addition, the undersigned notes that the veteran's 
representative contended that the VA was obligated to 
adjudicate such an informal claim under the provisions of 
38 U.S.C.A. § 1154(b).  Prior to 1991, this provision was 
located at 38 U.S.C. § 354(b).  The provisions of 38 U.S.C. 
§ 354(b) were first enacted on September 21, 1958, over ten 
years after the date of the July 1947 rating decision.  See 
P.L. 85-857.  Similar language to 38 U.S.C. § 354(b) was 
contained at 38 C.F.R. § 3.77(b), but this provision first 
appeared in the 1949 Code of Federal Regulations.  Prior to 
1949, no such provision existed in either the law or 
regulations.  Thus, the veteran has also failed to present 
contentions based on the law as it existed in July 1947.


New and Material Evidence.

The veteran has contended that he is entitled to an earlier 
effective date on the basis of 38 C.F.R. § 3.156(c) as his 
award of service connection was based on the submission of 
additional service records.  The provisions of 38 C.F.R. 
§ 3.156 only apply to reopening previous denials that had 
become final.  As there is no final decision denying service 
connection prior to December 20, 1991, these provision are 
not applicable. 


Claim Filed in July 1947.

The veteran has contended that his reference to physical 
abuses on his application for service connection implied a 
low back disability based on his assertions in his VA 
psychiatric examination of July 1947.  In the July 1947 
examination, the veteran reported that he had been kicked in 
the back by a Japanese captor and left temporarily paralyzed, 
although his back did not bother him at the time of the 
examination.  He expressed his concern that this injury might 
result in a spine disorder sometime in the future.  It was 
argued that this set of facts amounted to a claim.

Regulations at 38 C.F.R. § 3.151(a) require that a veteran 
file a claim in a manner prescribed by the Secretary of the 
VA.  As the veteran failed to file a specific formal 
application for a low back disability, this cannot be 
considered a formal claim for service connection under 
38 C.F.R. § 3.151(a).  As noted earlier, in his statements at 
the July 1947 VA examination, he denied any problem with his 
back and the Board does not find his statements at that time 
to demonstrate an affirmative request for service connection.  
Even if it is conceded that there existed an informal claim 
for such a disability in July 1947, the veteran would still 
not be entitled to an earlier effective date for arthritis in 
his lumbosacral spine.  The law requires the latter of the 
date of the claim or entitlement arose as an effective date 
for service connection.  In the current case, a disability 
characterized as arthritis of the lumbar spine did not 
objectively manifest itself until after December 20, 1991.

The veteran's service medical records are silent for any 
treatment or diagnosis of a low back disorder.  It has been 
argued that the findings noted on the July 1947 VA X-ray of 
the lumbar spine amounted to degenerative findings noted on 
the radiological studies conducted in the 1990's.  In July 
1947, the VA radiologist noted an anatomical anomaly with the 
veteran's spinal column, but also commented that it was 
essentially normal.  There were no degenerative findings 
reported.  The examiner of July 1947 specifically noted an 
impression of no physical disability.  While the veteran did 
report being kicked in the back while a POW, he also 
acknowledged in July 1947 that he did not currently have a 
back disability.  The context of his statement at the July 
1947 neuropsychiatric examination merely indicated his worry 
that at some point in the future he would develop a spinal 
disorder.  Therefore, the contemporaneous medical evidence 
failed to note a disease entity with the veteran's low back 
in July 1947 for which service connection could be granted.

The veteran has claimed that he has experienced low back 
problems ever since his captivity in World War II and that 
his current degenerative arthritis is related to these 
problems.  The Court has held that a lay person is competent 
to present evidence on injury and symptomatology, but is not 
competent to present evidence on a diagnosis or etiology of a 
disease or disorder.  Zang v. Brown, 8 Vet. App. 246 (1995).  
The latter evidence can only be accepted from a healthcare 
professional.  Since the veteran is a lay person, he is not 
competent to provide evidence on the diagnosis or etiology of 
his lumbar spine arthritis.  The contemporaneous medical 
evidence in July 1947 does not provide a diagnosis of 
lumbosacral arthritis or any other low back disability that 
could be service connected.  In addition, the postwar 
military records well into the 1950s indicate that his spine 
and musculoskeletal system were normal.

The veteran has alleged that the postwar military records do 
not contain any complaints or findings for a low back 
disability because he failed to disclose these symptoms to 
his examiners in order to stay on flight status.  He now asks 
the Board to believe his lay assertions about his low back 
problems many years after the fact.  Even if the Board was to 
entertain these uncorroborated assertions, this evidence 
still would not verify a low back disability warranting 
service connection under the provisions of 38 C.F.R. § 3.309.  
This regulation requires a showing of a disability of at 
least 10 percent disabling under the rating criteria before a 
presumptive period can be invoked.  Without medical evidence 
showing the extent of the veteran's low back disability, such 
an evaluation cannot be made.  The veteran's vague assertions 
of low back problems also will not suffice.  Thus, there is 
no competent evidence of a low back disability that would 
warrant a 10 percent evaluation prior to December 20, 1991.

Based on the above analysis, the undersigned finds that none 
of the veteran's theories of the case entitles him to an 
effective date earlier than December 20, 1991, for the award 
of service connection for a low back disability.  Therefore, 
the effective date of the veteran's service connection for 
arthritis of the lumbosacral spine, as a matter of law under 
38 C.F.R. § 3.400 (1999), is the date of receipt of his 
December 20, 1991, claim for his low back disability.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Payment may not be 
made prior to the first day of the calendar month following 
the month in which the award became effective.  38 C.F.R. 
§ 3.31 (1999).


III.  Entitlement to Service Connection.

a.  Applicable Criteria.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Where a veteran was held as a POW for thirty 
days or more, and organic residuals of frostbite or beriberi 
heart disease (i.e. ischemic heart disease) becomes manifest 
to a degree of ten percent at anytime after his or her active 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  Where a veteran served ninety 
days or more during a period of war or during peacetime 
service after December 31, 1946, and a cardiovascular 
disorder becomes manifest to a degree of ten percent within 
one year of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  These 
presumptions are rebuttable by affirmative evidence to the 
contrary.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1999).  This rule does not mean that 
any manifestation in service will permit service connection.  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1993).  The Court held in Arms 
v. West, 12 Vet. App. 188 (1999), that once a combat 
veteran's claim for service connection of a disease or injury 
alleged to have been incurred in combat is found to be well-
grounded, then, under the provisions of 38 U.S.C.A. 
§ 1154(b), he prevails on the merits of the claim unless the 
VA produces clear and convincing evidence to the contrary.

If after consideration of all evidence and material of record 
in a case before the VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991).




b.  Residuals of Cold Weather Exposure.

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim for service connection for 
residuals of a cold weather injury within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, the veteran's claim 
is plausible.  The Board is also satisfied that all relevant 
evidence has been properly developed, and that no further 
assistance is required to comply with the VA's duty to assist 
as mandated by 38 U.S.C.A. § 5107(a).

The veteran contends that he had cold weather exposure in 
extreme conditions of brutality and pestilence.  This 
testimony fits with the circumstances and conditions of his 
military service while a POW.  Therefore, under the 
provisions of 38 U.S.C.A. § 1154(b), the Board concedes that 
such exposure and injury occurred.  The medical evidence of 
recent years indicates that the veteran's extremities suffer 
with symptoms of tremors, neuropathy, peripheral vascular 
disease, Raynaud's phenomena, maceration of the skin on the 
toes, and onychomycosis of the toenails.  It is noted by the 
undersigned that the veteran's peripheral neuropathy is 
already evaluated as a service-connected disability.  The 
other disorders have not been linked by objective medical 
opinion to his cold weather exposure.

However, on examination in May 1993 the veteran noted a 
detailed history of his cold weather exposure while in 
captivity.  After a thorough examination, the diagnoses 
included sensitivity to cool and cold weather.  The rating 
criteria for cold weather injuries listed at 38 C.F.R. Part 
4, Diagnostic Code 7122, allows a 10 percent evaluation for 
symptoms of cold sensitivity.  As the veteran has evidenced 
at least 10 percent disabling disability resulting from his 
experiences as a POW, service connection is warranted for 
residuals of cold weather injury involving his toes under the 
provisions of 38 C.F.R. § 3.309.  





c.  Right Inguinal Hernia.

The evidence indicates that the veteran underwent repair of a 
right inguinal hernia in January 1976.  The medical evidence 
from that time indicates that the veteran had experienced 
symptoms of his hernia for the past 10 months.  It is 
asserted by the veteran that this right inguinal hernia was 
the result either of his parachute jump from his fighter 
plane or his beatings while in captivity in World War II.  
There is no objective medical opinion linking the veteran's 
hernia with his military experiences.  In addition, the 
veteran has failed to provide evidence of continuous 
symptomatology of a hernia disorder from his time of 
captivity to his hernia repair in 1976.  In fact, the 
military examinations of November 1945, March 1946, November 
1946, August 1948, and August 1949 specifically noted that no 
hernia was present.  Without either an objective medical 
opinion linking the veteran's hernia to his military service 
or lay evidence of continuous symptomatology, his claim for 
service connection is not well-grounded under either the 
Caluza or Savage tests.  

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of the claim.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If a claim is not 
well-grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  In 
addition, without a well-grounded claim there is no basis to 
apply the provisions of 38 U.S.C.A. § 1154(b).  Therefore, 
service connection for a right inguinal hernia is denied.


d.  A Cardiovascular Disorder Resulting from Beriberi.

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim for service connection for a 
cardiovascular disability due to beriberi within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the veteran 
claimed on a podiatry examination of May 1993 that he had 
experienced right lower extremity discomfort since his 
captivity in World War II and the examiner noted a diagnosis 
of peripheral vascular disease.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  The Board is also satisfied that all 
relevant evidence has been properly developed, and that no 
further assistance is required to comply with the VA's duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).

The veteran contents that he was malnourished while a POW.  
He also asserted that he had been instructed by the U. S. 
Army on how to determine if he suffered with beriberi and 
applied this test to his swollen extremities while in 
captivity.  The veteran reported that this test resulted in a 
positive finding of beriberi.  Based on the veteran's lay 
evidence and his circumstances during World War II, the Board 
concedes that he did suffer with beriberi in captivity.  
However, the examinations of October and November 1945 and a 
subsequent period of hospitalization until December 1945 
found that any beriberi symptoms had abated on the veteran's 
return from captivity.

The veteran currently alleges that he has a cardiac 
disability that is the result of the beriberi he suffered 
with during World War II.  The veteran's chest X-ray of July 
1947 found a congenital anomaly with the veteran's heart 
silhouette.  At the time, his examiner specifically concluded 
that the veteran had no physical disability.  In addition, 
subsequent military chest X-rays reported negative or normal 
findings.  Based on the heart silhouette noted on a chest X-
ray, the veteran was given a diagnosis of an enlarged left 
ventricle in March 1992.  The VA examiner of May 1993 
requested an echocardiogram in order to verify the X-ray 
findings.  This test was conducted and found that the veteran 
had a normal left ventricle.  Thus, this disorder was ruled 
out by objective testing.  There has been no other diagnosis 
given the veteran for a cardiac disability and all of the 
veteran's EKGs have been reported as normal.  The examiner of 
May 1993 specifically concluded that a cardiac disorder did 
not exist in the veteran.

The veteran was diagnosed with peripheral vascular disease 
and Raynaud's phenomena in May 1993.  It has been argued by 
the veteran that these disorders amount to ischemic heart 
disease, i.e. beriberi heart disease, and warrant service 
connection under the provisions of 38 C.F.R. § 3.309(c).  The 
undersigned finds that this argument is unsupported by the 
language of the regulatory provision.  The regulations at 
38 C.F.R. § 3.309(c) provide a presumptive period for a heart 
or cardiac disorder resulting from beriberi, they do not 
provide a presumptive period for a peripheral vascular 
disorder of the extremities.  Since the veteran does not 
currently have a cardiac disorder, the provisions of 
38 C.F.R. § 3.309(c) are not applicable.

At the time of the veteran's return from captivity, he was 
given a comprehensive physical examination in October 1945 
that failed to diagnose a cardiovascular disease.  It has 
been argued by the veteran that this examination was not 
thorough enough to detect his disabilities sustained in 
captivity.  This contention does not appear to be 
substantiated by the contemporaneous evidence on the basis 
that after this examination another physical examination was 
given to the veteran in November 1945 and he was hospitalized 
until December 1945 for observation.  After this period, 
there were no chronic disabilities found with the veteran.  
The veteran's subsequent VA and military examinations up to 
1958 found no cardiovascular disabilities present nor did the 
veteran make complaints of such symptoms.  

Based on the above analysis, the undersigned finds that a 
preponderance of the evidence does not warrant the grant of 
service connection for a cardiovascular disability resulting 
from the veteran's in-service beriberi.


ORDER

As the claim for an effective date earlier than December 20, 
1991, for service connection for arthritis of the lumbosacral 
spine cannot be granted as a matter of law, this claim, to 
include the issue of clear and unmistakable error in a July 
28, 1947, rating decision, is denied.

Service connection for residuals of a cold weather injury to 
the toes is granted.

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a right 
inguinal hernia, the appeal, as to this issue, is denied.

Service connection for a cardiovascular disability due to 
beriberi is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

